ORMOND, J.
It is supposed that the justice of the peace had no jurisdiction in this case, because the damages arc laid in the County Court at one hundred dollars. It is the amount of the recovery, and not the sum claimed, which settles the question of jurisdiction. But the amount claimed, both before the justice and in the County Court, was less than fifty dollars, and the actual recovery is twenty dollars. The assertion of damages in the declaration, is mere matter of form, and cannot be looked to, to ascertain whether the Court have jurisdiotion or not.
Let the judgment be affirmed.